IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


S.L.L.,                                  : No. 106 MAL 2015
                                         :
                   Petitioner            : Petition for Allowance of Appeal from the
                                         : Order of the Superior Court
                                         :
            v.                           :
                                         :
                                         :
K.N.D.,                                  :
                                         :
                   Respondent            :


                                     ORDER


PER CURIAM

      AND NOW, this 12th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.